Bloodworth, J.
It appearing that the trial magistrate failed to answer the writ of certiorari on the third Monday in May, as directed by the writ issued from the superior court of Richmond county, cr at any time during the term of said court to which it was returnable, and it appearing that no further time for answering was given, and that the plaintiff in certiorari applied for no order granting the trial magistrate additional time in which to answer or requiring him to answer the writ, the judge of the superior court erred in refusing to dismiss the certiorari, upon proper motion of defendant in certiorari so to do. Civil Code (1910), § 5195; Henry v. American Ry. Express Co., 25 Ga. App. 646 (1) (104 S. E. 16); Carroll v. Upchurch, 25 Ga. App. 646 (104 S. E. 16); J. M. High Co. v. Ga. Ry. & Power Co., 12 Ga. App. 505 (77 S. E. 588); Fain v. Shy, 115 Ga. 765 (42 S. E. 94).

Judgment reversed.


Broyles, C. J., and Luke, J., concur.